MEMORANDUM **
Erik Lennon Ramirez appeals from the 57-month sentence imposed, following his guilty-plea conviction for being a felon in *689possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez contends that the district court abused its discretion by failing to address his argument for a below-Guidelines range sentence, and by not considering whether its sentence was sufficient, but not greater than necessary, to comply with the statutory purposes of sentencing. Ramirez’s contentions fail because there is no requirement that a district court explicitly justify its reasons for imposing a within-Guidelines range sentence. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007). The record makes clear that the sentencing judge listened to, and considered, Ramirez’s arguments prior to imposing sentence. Furthermore, the district court explicitly addressed all of the factors listed in 18 U.S.C. § 3553(a) immediately following the imposition of sentence, and the sentence imposed is reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also Rita, 127 S.Ct. at 2463-65.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.